DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, 5, 6, 7, 11, 12, 13 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 3, 4, 8, 9, 13, 14, 16, 18 of co-pending Application No. 17/666184 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the co-pending application claim a head-up display comprising: a liquid-crystal panel including a display screen; a Fresnel lens which is on an opposite side of the liquid-crystal panel from the display screen; a light-diffusion structure between the liquid-crystal panel and the Fresnel lens; a backlight that emits light toward the Fresnel lens; a light-transmissive member between the backlight and the Fresnel lens; and a mirror that forms a virtual image corresponding to an image displayed on the display screen of the liquid-crystal panel, in a target space; a body part accommodating the light-diffusion structure, the backlight and the Fresnel lens; the body part has a plurality of plate-shaped fins protruding from an outer surface of the heat sink in a direction intersecting a direction in which the light-diffusion structure and the Fresnel lens are arranged; the body part is made of aluminum; light emitted from the backlight diverges in a direction toward the Fresnel lens; light emitted from the backlight converges in a direction toward the Fresnel lens; the light-diffusion member is made of glass or resin; the light-diffusion member is made of resin in which fine particles are dispersed and the backlight includes light emitting diodes or laser diodes. The only difference between the instant application and the co-pending application is having a length of the liquid-crystal panel in a longitudinal direction of the head-up display is longer than a length of the light-transmissive member in the longitudinal direction. Having a length of the liquid-crystal panel in a longitudinal direction of the head-up display is longer than a length of the light-transmissive member in the longitudinal direction is well known in the art and would have been obvious.   
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claims 1-14 will be allowed if earlier non-statutory double patenting rejection is successfully overcome.
As of claim 1, the closest prior art SEGAWA (US 20160231565 A1) teaches a head-up display 10, which is installed and used inside a dashboard of a vehicle, as an example for an image display device according to an embodiment. FIG. 1 is a diagram schematically illustrating a form of installation of the head-up display 10 according to the embodiment of the present invention. The head-up display 10 includes an optical unit 100 and a control device 50. FIG. 1 is a diagram illustrating a case where the optical unit 100 is arranged and used inside a left-side dashboard based on a travelling direction (leftward direction in FIG. 1) of a vehicle. The following embodiment shows an example where the head-up display 10 is arranged for a driver of a left-hand drive vehicle. For a right-hand drive vehicle, the internal configuration of the optical unit 100 may be horizontally flipped based on a travelling direction of the vehicle. With reference to FIG. 1, an explanation will be given of the outline of the head-up display 10 in the following. A control device 50 is provided with a central processing unit (CPU) (not shown) and generates an image signal used for display on the optical unit 100. The control device 50 is also provided with an external input interface (not shown). An image signal output from an external device (not shown) such as a navigation device, a media reproduction device, or the like is input to the control device 50, and the control device 50 is also capable of outputting the image signal to the optical unit 100 after performing a predetermined process on the signal that has been input. The optical unit 100 generates image display light that is displayed as a virtual image 450 on a windshield 610 based on the image signal generated by the control device 50. Therefore, the optical unit 100 is provided with an image projection unit 210, an intermediate mirror 350, an intermediate image formation unit 360, and a projection mirror 400 inside a housing 110. HASHIZUME does not anticipate or render obvious, alone or in combination, a liquid-crystal panel including a display screen; a Fresnel lens which is on an opposite side of the liquid-crystal panel from the display screen; a light-diffusion structure between the liquid-crystal panel and the Fresnel lens; a backlight that emits light toward the Fresnel lens; a light-transmissive member between the backlight and the Fresnel lens; and a mirror that forms a virtual image corresponding to an image displayed on the display screen of the liquid-crystal panel, in a target space, wherein a length of the liquid-crystal panel in a longitudinal direction of the head-up display is longer than a length of the light-transmissive member in the longitudinal direction. 
Claims 2-14 are allowed as being dependent on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art LI et al. (US 20060077314 A1) teaches a package structure for packaging a liquid crystal panel comprises a heat sink for dissipating heat generated by the liquid crystal panel positioned on the heat sink, and a transparent cover located above the liquid crystal panel. The package structure employs an adhesive to adhere the transparent cover to the heat sink, sealing the liquid crystal panel between the transparent cover and the heat sink. The package structure further comprises a circuit carrier electrically coupled to the liquid crystal panel to transfer an image signal. The transparent cover is made of glass, and the heat sink is made of metal. The transparent cover and the heat sink are sealed with a first adhesive and a second adhesive. The first adhesive is a kind of UV glue and the second adhesive is a kind of waterproof glue;
- Prior Art FUKUOKA (US 20170219861 A1) teaches an image display device including a first display panel and a second display panel, there are provided a first panel body, a first panel body emission-side polarizing plate disposed at a front-surface side with respect to the first panel body, a second panel body, a second panel body incidence-side polarizing plate disposed at a back-surface side with respect to the second panel body, at least one inter-panel polarizing plate disposed between the first panel body and the second panel body, and a back-surface irradiation light source configured to emit light toward the back-surface side. The back-surface irradiation light source is provided in one of regions between the first panel body emission-side polarizing plate and the second panel body incidence-side polarizing plate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882